


EXHIBIT 10.1










CONSENT MEMORANDUM


TO:
Sotheby’s Bank Group
FROM:
General Electric Capital Corporation, as Agent
RE:
Rights Agreement
DATE:
October 4, 2013
 
 



Reference is hereby made to that certain Amended and Restated Credit Agreement
(as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), dated as of December 19, 2012, by and among Sotheby’s, a Delaware
corporation (“Parent”), Sotheby’s, Inc., a New York corporation (“Sotheby’s,
Inc.”), Sotheby’s Financial Services, Inc., a Nevada corporation (“SFS Inc.”),
Sotheby’s Financial Services California, Inc., a Nevada corporation (“SFS
California”), Oberon, Inc., a Delaware corporation (“Oberon”), Sotheby’s
Ventures, LLC, a New York limited liability company (“Ventures LLC”), Oatshare
Limited, a company registered in England (“Oatshare”), Sotheby’s, a company
registered in England (“Sotheby’s U.K.”), Sotheby’s Financial Services Limited,
a company registered in England (“SFS Ltd.”) and Sotheby’s Hong Kong Limited, a
company incorporated in Hong Kong (“Sotheby’s H.K.” and, collectively with
Parent, Sotheby’s, Inc., SFS Inc., SFS California, Oberon, Ventures LLC,
Oatshare, Sotheby’s U.K. and SFS Ltd., the “Borrowers”), the other Credit
Parties signatory thereto, General Electric Capital Corporation, as Agent (the
“Agent”), and the Lenders from time to time signatory thereto. Capitalized terms
used but not defined herein shall have the meanings assigned to them under the
Credit Agreement.


Parent has informed the Agent and the Lenders that on October 4, 2013, the Board
of Directors of Parent declared a dividend of one preferred share purchase right
for each outstanding share of Parent’s common stock and adopted a shareholder
rights plan, as set forth in the Rights Agreement, dated as of October 4, 2013,
between Parent and Computershare Inc., as Rights Agent. Parent and the other
Credit Parties have therefore requested the Agent and the Lenders to consent
(the “Consent”) to the addition of the following item to Disclosure Schedule
(3.8) of the Credit Agreement:


9.    As publicly disclosed in the Forms 8-K filed with the SEC by Parent and
incorporated herein by reference, on October 4, 2013, the Board of Directors of
Parent declared a dividend of one preferred share purchase right (each, a
“Right”) for each outstanding share of common stock, par value $0.01 per share,
and adopted a shareholder rights plan, as set forth in the Rights Agreement,
dated as of October 4, 2013 (the “Rights Agreement”), between Parent and
Computershare Inc., as Rights Agent.  Each Right allows its holder to purchase
from Parent one one-hundredth of a share of Series A Junior Participating
Preferred Stock for the then-applicable exercise price (initially $200.00,
subject to adjustment) once the Rights become exercisable. The Rights will not
be exercisable until 10 days after the public announcement that a person or
group has become an “Acquiring Person” by obtaining beneficial ownership of 10%
(or 20%, in the case of a “13G Investor” (as such term is defined in the Rights
Agreement)) or more of the outstanding common stock.


Please indicate your institution’s Consent by sending (via facsimile or email)
an executed counterpart of your institution’s signature page hereto to the
attention of Sidley Austin LLP, counsel to the Agent (facsimile number:
312.853.7036/Attn: Irfan Siddiqui; email: isiddiqui@sidley.com) before 5:00 pm
(New York time) on Tuesday, October






--------------------------------------------------------------------------------




8, 2013. This Consent Memorandum will be effective as of Tuesday, October 8,
2013 upon Agent’s receipt of facsimile or electronically delivered executed
counterparts to the signature pages hereto from the Requisite Lenders, the
Agent, the Borrowers, and each of the other Credit Parties.


Except as expressly set forth herein, (i) all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed and (ii) the execution,
delivery and effectiveness of this Consent Memorandum shall not operate as a
waiver of any right, power or remedy of the Lenders or the Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
This Consent Memorandum may be executed by one or more of the parties hereto on
any number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. This Consent
Memorandum shall be governed by and construed in accordance with the laws of the
State of New York.


* * * *




































































































--------------------------------------------------------------------------------








Acknowledged and Agreed as of the date first above written:


GENERAL ELECTRIC CAPITAL
CORPORATION, as the Agent and a Lender




By: /s/ Daniel T. Eubanks                     
Name: Daniel T. Eubanks    
Title: Duly Authorized Signatory




HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender


By: /s/ Varun G. Gupta                    
Name: Varun G. Gupta    
Title: VP, Relationship Manager




JPMORGAN CHASE BANK, N.A.,
as a Lender


By: /s/ Stacey Haimes                     
Name: Stacey Haimes    
Title: Northeast Portfolio Manager




THE PRIVATEBANK AND TRUST
COMPANY, as a Lender




By: /s/ Mitch Rasky                     
Name: Mitch Rasky    
Title: Managing Director




TD BANK, N.A., as a Lender


By: /s/ Stephen A. Caffrey                     
Name: Stephen A. Caffrey    
Title: Vice President


GOLDMAN SACHS BANK USA, as a Lender


By: /s/ Michelle Iatzoni                     
Name: Michelle Iatzoni    
Title: Authorized Signatory
Signature Page to
Consent Memorandum








--------------------------------------------------------------------------------




COMERICA BANK, as a Lender


By: /s/ Timothy O'Rourke                    
Name: Timothy O'Rourke    
Title: Vice President


ISRAEL DISCOUNT BANK OF NEW
YORK, as a Lender


By: /s/ James Morton                    
Name: James Morton    
Title: FVP
By: /s/ Michael Paul                     
Name: Michael Paul
Title: SVP    








































































Signature Page to
Consent Memorandum














--------------------------------------------------------------------------------




Acknowledged and Agreed
as of the date first above written:


Sotheby’s,
a Delaware corporation


By: /s/ Michael L. Gillis                     
Name: Michael L. Gillis    
Title: SVP, Treasurer


Sotheby’s, Inc.


By: /s/ Michael L. Gillis                     
Name: Michael L. Gillis    
Title: SVP, Treasurer


Sotheby’s Financial Services, Inc.
Sotheby’s Financial Services California, Inc.
Oberon, Inc.
Sotheby’s Ventures, LLC


By: /s/ Michael L. Gillis                     
Name: Michael L. Gillis    
Title: SVP, Treasurer




OATSHARE Limited


By: /s/ Mark Cornell                     
Name: Mark Cornell    
Title: Managing Director, Europe


Sotheby’s,
a company registered in England


By: /s/ Mark Cornell                     
Name: Mark Cornell    
Title: Managing Director, Europe




Sotheby’s Financial Services limited


By: /s/ Mark Cornell                     
Name: Mark Cornell    
Title: Managing Director, Europe






Signature Page to
Consent Memorandum
















--------------------------------------------------------------------------------




SOTHEBY’S HONG KONG LIMITED




By: /s/ Henry Li
Name: Henry Li
Title: Director




SOTHEBY’S FINE ART HOLDINGS, INC.
SOTHEBY’S ASIA, INC.
YORK WAREHOUSE, INC.
SPTC, INC.
SOTHEBY PARKE BERNET, INC.
YORK AVENUE DEVELOPMENT, INC.
SOTHEBY’S THAILAND, INC.
SOTHEBY’S HOLDINGS INTERNATIONAL, INC.
SOTHEBY’S NEVADA, INC.
SOTHEBYS.COM LLC
SOTHEBYS.COM AUCTIONS, INC.
SIBS, LLC
72ND AND YORK, INC.
YORK HOLDINGS INTERNATIONAL, INC.,
each as a Credit Party




By: /s/ Michael L. Gillis                     
Name: Michael L. Gillis    
Title: SVP, Treasurer






CATALOGUE DISTRIBUTION COMPANY LIMITED
SOTHEBY’S SHIPPING LIMITED
YORK UK HOLDCO INTERNATIONAL LIMITED, as a Credit Party


By: /s/ Mark Cornell                     
Name: Mark Cornell    
Title: Managing Director, Europe




NOORTMAN MASTER PAINTINGS LTD., as a Credit Party


By: /s/ Jan Prasens
Name: Jan Prasens
Title: Duly Authorized Signatory












Signature Page to
Consent Memorandum






